t c summary opinion united_states tax_court gary c and maru e johansen petitioners v commissioner of internal revenue respondent docket no 6643-05s filed date gary c and maru e johansen pro sese gavin l greene for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this matter is before the court on petitioners’ motion for administrative and litigation costs under sec_7430 and rule motion although petitioners’ motion sought an award for both litigation and administrative costs petitioners do not appear to have any administrative costs the first time entry on the billing statement submitted by petitioners’ certified_public_accountant c p a was prepare tax_court petition this time entry and the nine time entries that followed were not dated based on the descriptions the court concludes that these entries represent costs that were incurred in connection with either the preparation or the filing of the petition with the court hence they are litigation costs see sec_7430 sec_301 c proced admin regs the remaining time entries are also litigation costs because they were dated after the petition’s filing_date sec_301_7430-4 proced admin regs accordingly the court will treat petitioners’ motion as a motion for the recovery only of litigation costs respondent agrees that petitioners have not unreasonably protracted the court proceedings have claimed a reasonable amount of costs have substantially prevailed with respect to the amount in controversy and with respect to the most significant issue presented in the court proceedings and have met the net_worth requirements as provided by law respondent does not agree that petitioners have exhausted their available administrative remedies within the internal_revenue_service irs and that petitioners are a prevailing_party because i the qualified_offer provision does not apply and ii respondent’s position in the court proceedings was substantially justified the parties have not requested a hearing in this case and the court concludes that a hearing is not necessary to decide this motion see rule a accordingly the court rules on the motion based on the parties’ submissions and the record in this case background at the time the petition in this case was filed petitioners resided in los angeles california for the year in issue petitioners were self-employed operating a small consulting business petitioners jointly filed a form_1040 u s individual_income_tax_return for which they prepared without the assistance of a professional by letter dated date tax compliance officer mark harris tco harris notified petitioners that their return had been selected for examination at the same time tco harris sent to petitioners form_4564 information_document_request to request documentation establishing certain expense deductions that petitioners claimed on their schedule a itemized_deductions and on their schedule c profit or loss from business by letter dated date respondent sent to petitioners a letter of proposed deficiency 30-day_letter along with an examination_report the 30-day_letter notified petitioners that they had a right to request a conference with an appeals officer if they did not agree with the changes shown on the examination_report by letter dated date tco harris informed petitioners that he was reluctant to issue a statutory_notice_of_deficiency without a reply to the proposed changes from petitioners he offered petitioners an opportunity to discuss the proposed adjustments in the examination_report tco harris also stated in the letter that he would recommend the issuance of a notice_of_deficiency if petitioners failed to respond by a notice_of_deficiency dated date respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the notice also asserted computational adjustments for tuition and fees self-employment adjusted_gross_income self- employment deduction and an additional tax for early withdrawal from an individual_retirement_account in early january of petitioners retained a c p a martin a kapp mr kapp to file a petition with the court and to assist them in negotiating with respondent by letter dated date mr kapp on behalf of petitioners sent to respondent a qualified_offer pursuant to sec_7430 in which petitioners offered to settle the deficiency for dollar_figure on date petitioners filed a petition with the court challenging respondent’s determinations in the notice_of_deficiency shortly thereafter petitioners received from the appeals_office a letter dated date in which an appeals officer noted that petitioners did not have the opportunity to present documents books records to support the deductions claimed on their return on date the parties settled all of the disputed tax adjustments and the terms of the settlement were read into the record by respondent petitioners subsequently filed their motion in which they seek to recover the fees for services performed by mr kapp and his accounting firm concurrently with the motion the parties filed with the court a stipulation of settled issues that reflects the resolution of petitioners’ federal_income_tax liabilities for discussion requirements under sec_7430 sec_7430 authorizes the award of reasonable_litigation_costs incurred in a court_proceeding that is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code litigation costs may be awarded only if the taxpayers satisfy all of the requirements set forth in sec_7430 124_tc_286 the taxpayers must establish that they are the prevailing_party have exhausted available administrative remedies have not unreasonably protracted the court proceedings and have claimed litigation costs that are reasonable sec_7430 and b to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and must satisfy the applicable net_worth requirements under u s c section d b sec_7430 even if the taxpayer satisfies all of the stated requirements the taxpayer shall not be treated as a prevailing_party if the commissioner’s position in the court_proceeding was substantially justified sec_7430 the commissioner has the burden of proving that his position was substantially justified see sec_7430 rule e subject_to certain limitations under sec_7430 a party shall be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party under subsection g sec_7430 the qualified_offer provision of sec_7430 applies without regard to whether the commissioner’s position in the proceeding is substantially justified see 117_tc_48 affd 55_fedappx_476 9th cir mcgowan v commissioner tcmemo_2005_80 the issues in this case are whether petitioners exhausted their available administrative remedies whether the qualified_offer provision applies and whether respondent’s position in the court_proceeding was substantially justified exhaustion of available administrative remedies sec_7430 requires that taxpayers take advantage of all available administrative remedies to be eligible for an award of litigation costs haas associates accountancy corp v commissioner supra pincite sec_301_7430-1 proced admin regs provides a party has not exhausted the administrative remedies available within the internal_revenue_service with respect to any_tax matter for which an appeals_office conference is available under sec_601_105 and sec_601_106 of this chapter other than a tax matter described in paragraph c of this section unless-- i the party prior to filing a petition in the tax_court participates in an appeals_office conference or ii if no appeals_office conference is granted the party prior to the issuance of a statutory notice in the case of a petition in the tax_court a requests an appeals_office conference in accordance with sec_601_105 and sec_601_106 and b files a written protest if a written protest is required to obtain an appeals_office conference petitioners do not meet the requirement under sec_301_7430-1 proced admin regs because they did not participate in an appeals_office conference prior to filing a petition petitioners did not expressly advance an argument under sec_301_7430-1 proced admin regs instead petitioners argue that they are deemed to have exhausted their available administrative remedies because they meet the exception under sec_301_7430-1 proced admin regs the court will nevertheless address first the requirements under sec_301_7430-1 proced admin regs for completeness of discussion whether a written protest is required sec_601_105 statement of procedural rules provides that a written protest or brief written_statement of disputed issues is not required to obtain an appeals_conference in office interview cases and correspondence examination cases the written requirement applies only in field_examination cases see sec_601_105 statement of procedural rules see also images in motion inc v commissioner tcmemo_2006_19 for office interview cases and correspondence examination cases an oral request is sufficient sec_601_106 statement of procedural rules since this was an office interview case petitioners were not required to file a written request or a brief written_statement of disputed facts whether petitioners orally requested an appeals_office conference petitioners contend that prior to the issuance of the statutory notice they orally requested an appeals_office conference but tco harris never returned their calls tco harris in turn stated in his affidavit to the court that as of date the only contact that he received from petitioners was a voice mail message on date tco harris also stated that he called petitioners and left them a message requesting that they return his call but petitioners did not do so it is difficult to conclude that petitioners’ voice mail message in august was an oral request for an appeals_office conference because petitioners were not offered an opportunity for administrative review with the appeals_office until date the date of the 30-day_letter the burden is on petitioners to prove that they have exhausted their available administrative remedies within the irs rule e petitioners have not presented any evidence to show that they made an oral request for an appeals_office conference prior to the issuance of the notice_of_deficiency whether an exception applies sec_301_7430-1 proced admin regs provides certain limited exceptions to the requirement that taxpayers participate in an appeals_office conference in order to be treated as having exhausted available administrative remedies haas associates accountancy corp v commissioner supra pincite sec_301_7430-1 proced admin regs applies only where the taxpayers did not receive a 30-day_letter prior to the issuance of the statutory notice petitioners argue that under sec_301_7430-1 proced admin regs they are deemed to have exhausted their available administrative remedies because respondent failed to make an appeals_office conference available to them before issuing the statutory notice petitioners presented a letter dated date from respondent’s appeals_office in which the appeals officer informed petitioners that you did not have the opportunity to present documents books records receipts affidavits etc to support the deductions credits filing_status etc claimed on your return petitioners urge the court to accept that as evidence that they were not given an opportunity to participate in an appeals_office conference until shortly after their petition was filed respondent in turn contends that petitioners failed to respond to tco harris’s requests for information in connection with the examination of their return as a result the irs sent to petitioners a 30-day_letter dated date notifying petitioners that they should request a conference with an appeals officer if they did not agree with the proposed adjustments to their return petitioners also rely on 88_tc_492 to argue that they fall within the purview of the exception under sec_301_7430-1 proced admin regs in minahan however the taxpayers did not receive a day letter minahan v commissioner supra pincite petitioners do not argue that they did not receive a 30-day_letter from respondent regardless of the letter from the appeals_office dated date the 30-day_letter clearly gave petitioners an opportunity to seek an appeals_office conference prior to the issuance of the notice_of_deficiency therefore the exception under sec_301_7430-1 proced admin regs does not apply petitioners’ meetings with an appeals officer upon receiving the statutory notice and after filing a petition with the court does not satisfy the exhaustion of administrative remedies requirement see 91_tc_963 sec_301_7430-1 example proced admin regs qualified_offer because the court has found that petitioners failed to exhaust their available administrative remedies the court need not decide whether the qualified_offer provision under sec_7430 applies the court nevertheless notes that the application of the qualified_offer provision would have been precluded by the settlement limitation under sec_7430 sec_7430 provides that the qualified_offer provision does not apply where the parties settle a tax adjustment rather than litigate and obtain a court determination of the adjustment in this case the entire tax_liability was settled by the parties before this matter was brought before the court therefore any judgment in this case will be issued pursuant to a settlement rather than a judicial determination 1the statutory language in sec_7430 reflecting the settlement limitation to the qualified_offer provision in relevant part provides ii exceptions --this subparagraph shall not apply to-- i any judgment issued pursuant to a settlement the court need not and does not reach the issue of whether respondent’s position in the proceeding was substantially justified conclusion petitioners are not entitled to litigation costs because they have not exhausted their available administrative remedies within the irs as required by sec_7430 accordingly petitioners’ motion for litigation costs is denied reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
